UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.)* Cenveo, Inc. (Name of Issuer) Common Stock, $0.01 par value per share (Title of Class of Securities) 15670S105 (CUSIP Number) August 13, 2007 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule 13G is filed: []Rule 13d-1(b) [x]Rule 13d-1(c) []Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosure provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes.) CUSIP No. 15670S105 13G Page 2 of 18 Pages 1 NAME OF REPORTING PERSONI.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only): Goodwood Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)o (b)S 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: Ontario, Canada NUMBER OFSHARES 5 SOLE VOTING POWER 0 BENEFICIALLY OWNED BYEACH 6 SHARED VOTING POWER 2,674,846 REPORTINGPERSONWITH 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 2,674,846 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 2,674,846 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) N/A 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 5.0% 12 TYPE OF REPORTING PERSON (See Instructions) CO CUSIP No. 15670S105 13G Page3 of 18 Pages 1 NAME OF REPORTING PERSONI.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only): 1354037 Ontario Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)o (b)S 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: Ontario, Canada NUMBER OFSHARES 5 SOLE VOTING POWER 0 BENEFICIALLY OWNED BYEACH 6 SHARED VOTING POWER 2,674,846 REPORTING PERSONWITH 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 2,674,846 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 2,674,846 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) N/A 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 5.0% 12 TYPE OF REPORTING PERSON (See Instructions) CO CUSIP No. 15670S105 13G Page4 of 18 Pages 1 NAME OF REPORTING PERSONI.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only): Goodwood Fund 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)o (b)S 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: Canada NUMBER OFSHARES 5 SOLE VOTING POWER 1,061,046 BENEFICIALLY OWNED BYEACH 6 SHARED VOTING POWER 0 REPORTING PERSONWITH 7 SOLE DISPOSITIVE POWER 1,061,046 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 1,061,046 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) N/A 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 2.0% 12 TYPE OF REPORTING PERSON (See Instructions) IV CUSIP No. 15670S105 13G Page5 of 18 Pages 1 NAME OF REPORTING PERSONI.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only): Arrow Goodwood Fund 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)o (b)S 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: Canada NUMBER OFSHARES 5 SOLE VOTING POWER 355,200 BENEFICIALLY OWNED BYEACH 6 SHARED VOTING POWER 0 REPORTING PERSONWITH 7 SOLE DISPOSITIVE POWER 355,200 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 355,200 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) N/A 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): Less than 0.1% 12 TYPE OF REPORTING PERSON (See Instructions) IV CUSIP No. 15670S105 13G Page6 of 18 Pages 1 NAME OF REPORTING PERSONI.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only): Goodwood Capital Fund 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)o (b)S 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: Canada NUMBER OFSHARES 5 SOLE VOTING POWER 179,800 BENEFICIALLY OWNED BYEACH 6 SHARED VOTING POWER 0 REPORTING PERSONWITH 7 SOLE DISPOSITIVE POWER 179,800 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 179,800 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) N/A 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): Less than 0.1% 12 TYPE OF REPORTING PERSON (See Instructions) IV CUSIP No. 15670S105 13G Page7 of 18 Pages 1 NAME OF REPORTING PERSONI.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only): The Goodwood Fund 2.0 Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)o (b)S 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: Cayman Islands NUMBER OFSHARES 5 SOLE VOTING POWER 1,053,300 BENEFICIALLY OWNED BYEACH 6 SHARED VOTING POWER 0 REPORTING PERSONWITH 7 SOLE DISPOSITIVE POWER 1,053,300 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 1,053,300 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) N/A 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 2.0% 12 TYPE OF REPORTING PERSON (See Instructions) IV CUSIP No. 15670S105 13G Page8 of 18 Pages 1 NAME OF REPORTING PERSONI.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only): MSS Equity Hedge 15 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)o (b)S 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: Cayman Islands NUMBER OFSHARES 5 SOLE VOTING POWER 25,500 BENEFICIALLY OWNED BYEACH 6 SHARED VOTING POWER 0 REPORTING PERSONWITH 7 SOLE DISPOSITIVE POWER 25,500 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 25,000 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) N/A 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): less than 0.1% 12 TYPE OF REPORTING PERSON (See Instructions) IV CUSIP No. 15670S105 13G Page9 of 18 Pages 1 NAME OF REPORTING PERSONI.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only): Peter H. Puccetti 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)o (b)S 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: Canada NUMBER OFSHARES 5 SOLE VOTING POWER 8,400 BENEFICIALLY OWNED BYEACH 6 SHARED VOTING POWER 2,681,446* REPORTING PERSONWITH 7 SOLE DISPOSITIVE POWER 8,400 8 SHARED DISPOSITIVE POWER 2,681,446* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 2,689,846* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) N/A 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 5.0% 12 TYPE OF REPORTING PERSON (See Instructions) IN Note* Includes 5,700 Shares held in managed accounts over which Puccetti exercises investment discretion. CUSIP No. 15670S105 13G Page10 of 18 Pages 1 NAME OF REPORTING PERSONI.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only): J. Cameron MacDonald 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)o (b)S 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: Canada NUMBER OFSHARES 5 SOLE VOTING POWER 33,000 BENEFICIALLY OWNED BYEACH 6 SHARED VOTING POWER 2,674,846 REPORTING PERSONWITH 7 SOLE DISPOSITIVE POWER 33,000 8 SHARED DISPOSITIVE POWER 2,674,846 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 2,707,846 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) N/A 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 5.0% 12 TYPE OF REPORTING PERSON (See Instructions) IN CUSIP No. 15670S105 13G Page11 of 18 Pages Item 1. (a) Name of Issuer: Cenveo, Inc. (b) Address of Issuer's Principal Executive Offices: One Canterbury Green, 201 Broad Street Stamford, CT 06901 Item 2. (a)Name of Person Filing: This statement is being filed by (i) Goodwood Fund (“Fund”) with respect to the common stock, $0.01 par value per share (“Shares”), of the Issuer beneficially owned by it; (ii) Arrow Goodwood Fund (“Arrow”) with respect to Shares beneficially owned by it; (iii) The Goodwood Capital Fund (“Capital Fund”) with respect to Shares beneficially owned by it; (iv) The Goodwood Fund 2.0 Ltd. (“2.0”) with respect to Shares beneficially owned by it; (v) MSS Equity Hedge 15 (“Hedge 15”) with respect to Shares beneficially owned by it; (vi) Goodwood Inc. (“Goodwood”) with respect to Shares beneficially owned by Fund, Arrow, Capital Fund, 2.0 and Hedge 15; (vii) 1354037 Ontario Inc. (“Ontario”) with respect to Shares beneficially owned by Goodwood; (viii) Peter H. Puccetti (“Puccetti”) with respect to Shares beneficially owned by Ontario and himself and (ix) J. Cameron MacDonald (“MacDonald”) with respect to Shares beneficially owned by Ontario and himself.Each of Goodwood, Ontario, Puccetti and MacDonald disclaims beneficial ownership of the securities covered by this statement (except 9,300 Shares with respect to Puccetti and 33,000 Shares with respect to MacDonald). (b)Address of Principal Business Office or, if none, Residence: The principal business address of Fund, Capital Fund, Arrow, 2.0, Hedge 15, Goodwood, Ontario, Puccetti and MacDonald is 212 King Street West, Suite 201, Toronto, Canada M5H 1K5. (c) Citizenship: Each of Fund, Arrow and Capital Fund is a Canadian mutual fund trust and each of 2.0 and Hedge 15 is a Cayman Islands limited liability company.Each of Puccetti and MacDonald is a Canadian citizen.Each of Ontario and Goodwood is an Ontario corporation. (d) Title of Class of Securities: Common Stock, $0.01 par value per share. (e) CUSIP Number: 15670S105 Item 3. Not Applicable. CUSIP No. 15670S105 13G Page12 of 18 Pages Item 4. Ownership The percentages used herein are calculated based upon the 53,693,1071 Shares issued and outstanding as of August 1, 2007, as reported on the Issuer’s Quarterly Report on Form 10-Q with respect to the quarterly period ended June 30, 2007, as filed with the Securities and Exchange Commission. As of August 13, 2007: Goodwood Inc. (a) Amount beneficially owned:2,674,846 (b) Percent of class:5.0% (c) (i)Sole power to vote or direct the vote:0 (ii)Shared power to vote or direct the vote:2,674,846 (iii)Sole power to dispose or direct the disposition:0 (iv)Shared power to dispose or direct the disposition:2,674,846 2.1354037 Ontario Inc. (a) Amount beneficially owned:2,674,846 (b) Percent of class:5.0% (c) (i)Sole power to vote or direct the vote:0 (ii)Shared power to vote or direct the vote:2,674,846 (iii)Sole power to dispose or direct the disposition:0 (iv)Shared power to dispose or direct the disposition:2,674,846 3.Goodwood Fund (a) Amount beneficially owned:1,061,046 (b) Percent of class:2.0% (c) (i)Sole power to vote or direct the vote:1,061,046 (ii)Shared power to vote or direct the vote:0 (iii)Sole power to dispose or direct the disposition:1,061,046 (iv)Shared power to dispose or direct the disposition:0 4.Arrow Goodwood Fund (a) Amount beneficially owned:355,200 (b) Percent of class:Less than 0.1% (c) (i)Sole power to vote or direct the vote:355,200 (ii)Shared power to vote or direct the vote:0 (iii)Sole power to dispose or direct the disposition:355,200 (iv)Shared power to dispose or direct the disposition:0 5.Goodwood Capital Fund (a) Amount beneficially owned:179,800 (b) Percent of class:Less than 0.1% (c) (i)Sole power to vote or direct the vote:179,800 (ii)Shared power to vote or direct the vote:0 (iii)Sole power to dispose or direct the disposition:179,800 (iv)Shared power to dispose or direct the disposition:0 6.The Goodwood Fund 2.0 Ltd. (a) Amount beneficially owned:1,053,300 (b) Percent of class:2.0% (c) (i)Sole power to vote or direct the vote:1,053,300 (ii)Shared power to vote or direct the vote:0 (iii)Sole power to dispose or direct the disposition:1,053,300 (iv)Shared power to dispose or direct the disposition:0 1. The number of shares used here is from the CUSIP No. 15670S105 13G Page13 of 18 Pages 7.MSS Equity Hedge 15 (a) Amount beneficially owned:25,500 (b) Percent of class:Less than 0.1% (c) (i)Sole power to vote or direct the vote:25,000 (ii)Shared power to vote or direct the vote:0 (iii)Sole power to dispose or direct the disposition:25,000 (iv)Shared power to dispose or direct the disposition:0 8.Peter H. Puccetti (a) Amount beneficially owned:2,689,846 (b) Percent of class:5.0% (c) (i)Sole power to vote or direct the vote:8,400 (ii)Shared power to vote or direct the vote:2,681,446 (iii)Sole power to dispose or direct the disposition:8,400 (iv)Shared power to dispose or direct the disposition:2,681,446 9.J. Cameron MacDonald (a) Amount beneficially owned:2,707,846 (b) Percent of class:5.0% (c) (i)Sole power to vote or direct the vote:33,000 (ii)Shared power to vote or direct the vote:2,674,846 (iii)Sole power to dispose or direct the disposition: 33,000 (iv)Shared power to dispose or direct the disposition:2,674,846 Goodwood does not directly own any Shares.Rather, Goodwood is the sole investment manager of each of Fund, Arrow, Capital Fund, 2.0 and Hedge 15.Ontario Inc. owns all of the capital stock of Goodwood.Messrs. Puccetti and MacDonald control Ontario. The number of shares over which shared voting or dispositive power is attributed to Puccetti includes 5,700 Shares held in managed accounts over which he exercises investment discretion. Item 5.Ownership Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following [ ]. Item 6.Ownership of More than Five Percent on Behalf of Another Person Not Applicable. Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person Not Applicable. Item 8.Identification and Classification of Members of the Group Not Applicable. Item 9.Notice of Dissolution of Group Not Applicable CUSIP No. 15670S105 13G Page14 of 18 Pages Item 10.Certification By signing below the signatory certifies that, to be best of his or its knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP No. 15670S105 13G Page15 of 18 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:August 23, 2007 GOODWOOD INC. By: /s/ Peter H. Puccetti Name: Peter H. Puccetti Title: Authorized Person 1354037 ONTARIO INC. By: /s/ J. Cameron MacDonald Name: J. Cameron MacDonald Title: Authorized Person GOODWOOD FUND By: /s/ Peter H. Puccetti Name: Peter H. Puccetti Title: Authorized Person ARROW GOODWOOD FUND By: /s/ Peter H. Puccetti Name: Peter H. Puccetti Title: Authorized Person GOODWOOD CAPITAL FUND By: /s/ Peter H. Puccetti Name: Peter H. Puccetti Title: Authorized Person THE GOODWOOD FUND 2.0 LTD. By: /s/ Peter H. Puccetti Name: Peter H. Puccetti Title: Authorized Person CUSIP No. 15670S105 13G Page16 of 18 Pages MSS EQUITY HEDGE 15 By: /s/ Peter H. Puccetti Name: Peter H. Puccetti Title: Authorized Person PETER H. PUCCETTI /s/ Peter H. Puccetti J. CAMERON MACDONALD /s/ J. Cameron MacDonald CUSIP No. 15670S105 13G Page17 of 18 Pages EXHIBIT A AGREEMENT JOINT FILING OF SCHEDULE 13G The undersigned hereby agree jointly to prepare and file with regulatory authorities a Schedule 13G and any amendments thereto reporting each of the undersigned’s ownership of securities of Cenveo Inc., and hereby affirm that such Schedule 13G is being filed on behalf of each of the undersigned. Dated:August 23, 2007 GOODWOOD INC. By: /s/ Peter H. Puccetti Name: Peter H. Puccetti Title: Authorized Person 1354037 ONTARIO INC. By: /s/ J. Cameron MacDonald Name: J. Cameron MacDonald Title: Authorized Person GOODWOOD FUND By: /s/ Peter H. Puccetti Name: Peter H. Puccetti Title: Authorized Person ARROW GOODWOOD FUND By: /s/ Peter H. Puccetti Name: Peter H. Puccetti Title: Authorized Person GOODWOOD CAPITAL FUND By: /s/ Peter H. Puccetti Name: Peter H. Puccetti Title: Authorized Person THE GOODWOOD FUND 2.0 LTD. By: /s/ Peter H. Puccetti Name: Peter H. Puccetti Title: Authorized Person CUSIP No. 15670S105 13G Page18 of 18 Pages MSS EQUITY HEDGE 15 By: /s/ Peter H. Puccetti Name: Peter H. Puccetti Title: Authorized Person PETER H. PUCCETTI /s/ Peter H. Puccetti J. CAMERON MACDONALD /s/ J. Cameron MacDonald
